UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-7362


CHRISTOPHER M. OXENDINE-BEY,

                     Plaintiff - Appellant,

              v.

R. DAVID MITCHELL; TERRY LEMON; MICHAEL L. BROOKS; JOHN
AARON; JANE MIMS; ANGELA RORIE; KENNETH A. BEAVER;
KRISTOPHER C. KIKER; MILESSIA ABERNATHY,

                     Defendants - Appellees.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Frank D. Whitney, Chief District Judge. (3:14-cv-00651-FDW)


Submitted: April 28, 2017                                          Decided: May 3, 2017


Before WILKINSON, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher M. Oxendine-Bey, Appellant Pro Se. Kimberly D. Grande, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Christopher M. Oxendine-Bey appeals the district court’s order and judgment

granting summary judgment to the Defendants and dismissing his civil rights complaint.

We have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Oxendine-Bey v. R. Mitchell, No. 3:14-cv-00651-FDW

(W.D.N.C. Aug. 31, 2016). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            2